Citation Nr: 1020007	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  07-06 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUE

Entitlement to restoration of a 100 percent rating for 
bilateral hearing loss, currently rated at 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The Veteran served on active duty from March 1967 to January 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision, which 
reduced the schedular disability rating for the Veteran's 
bilateral hearing loss from 100 percent to 40 percent 
disabling, effective from November 1, 2006.  The Veteran 
perfected a timely appeal that contested the propriety of 
this reduction.


FINDINGS OF FACT

1.  In a December 2004 rating decision, the RO granted 
service connection for bilateral hearing loss and assigned an 
initial 100 percent rating, effective from July 28, 2004.

2.  The 100 percent rating for the Veteran's service-
connected bilateral hearing loss had been in effect for less 
than five years at the time it was reduced to 40 percent 
disabling, effective from November 1, 2006.

3.  The examination report in November 2005, showing no worse 
than Level V in the right ear and Level IX in the left ear, 
reflected material improvement in the Veteran's bilateral 
hearing loss, which was also confirmed by clinical data 
derived from examination in March 2007.




CONCLUSION OF LAW

The reduction of the schedular disability rating for 
bilateral hearing loss, by the August 2006 rating decision, 
is proper; and restoration of the 100 percent schedular 
rating for such disability is not warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.105(e), 3.343(a), 3.344, 4.1, 4.2, 4.3, 4.7, 4.85, 
Diagnostic Code 6100, 4.86 (2006-2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2009), and implemented at 38 C.F.R. § 3.159 (2009), 
enhanced VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim for VA benefits.

Proper VA notice must inform the claimant of the information 
and evidence not of record that is necessary to substantiate 
the claim, what VA will seek to provide, and what the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to the initial decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a statement of the case (SOC) or supplemental 
statement of the case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

In a February 2006 letter, which was prior to the initial 
adjudication effectuating the rating reduction, VA notified 
the Veteran and his representative of the information and 
medical evidence that was needed to substantiate his claim 
concerning the propriety of the rating reduction.  By way of 
this letter, VA informed the Veteran that a review of the 
medical records concerning his bilateral hearing loss showed 
some improvement in his condition, warranting a reduction in 
his rating from 100 to 40 percent disabling.  This letter 
informed the Veteran that a copy of the rating decision was 
being provided, which contained a detailed explanation of the 
proposed reduction, the evidence considered, and the reasons 
for the decision.  The Veteran was further advised to submit 
medical or other evidence to show that the change should not 
be made.  The letter indicated the best types of evidence to 
submit was a statement from a physician showing recent 
treatment and detailed findings.  The RO also advised the 
Veteran that he could request a personal hearing to present 
evidence or argument on his claim and that, unless the RO 
heard from him within 60 days, it would be assumed that he 
had no additional evidence and did not want a hearing.  In 
short, the discussion contained in this letter informed the 
Veteran of what evidence was required to substantiate his 
claim and of his and VA's respective duties for obtaining 
evidence.  Also, in the August 2006 notice letter 
accompanying the rating decision on appeal, the RO informed 
the Veteran of how disability ratings and effective dates are 
assigned, as required by Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006), with subsequent readjudication in a 
January 2007 SOC and a July 2007 SSOC. 

VA has made reasonable efforts to obtain or to assist in 
obtaining all relevant records, to the extent possible, 
pertinent to the matter herein decided.  The evidence of 
record consists of the Veteran's service treatment records, 
VA treatment records, the reports of a September 2006 private 
audiological and of three VA audiological examinations, and 
statements from the Veteran and his representative.  

The Veteran, by and through his representative, maintains 
that the November 2005 VA examination is inadequate because 
the examiner did not review a copy of the Veteran's claims 
file.  However, the Board does not find that a lack of review 
of the claims file renders unreliable the average pure tone 
thresholds at the applicable frequencies and the speech 
recognition scores taken regarding the Veteran's bilateral 
hearing impairment because those findings involve 
"scientific tests and are not conclusions drawn by the VA 
examiner that would be affected by the examiner's review of 
the claims file."  Mariano v. Principi¸ 17 Vet. App. 305, 
311-12 (2003) (When reviewing the claims file would not 
affect the objective observations of an examiner, the failure 
to review the claims file does not prejudice the claimant).  
Moreover, in November 2005, the VA audiologist's report notes 
that the Veteran reported a history of soreness and swelling 
in his ears and related the situation of greatest difficulty 
(due to his bilateral hearing loss) affected his ability to 
listen to background noises.  According to the March 2007 VA 
audiological report, the Veteran again related the same, 
which was noted by the VA audiologist at that time.  Thus, a 
review of both VA audiological reports indicates that the 
examiners elicited information from the Veteran concerning 
the functional effects of his disability, which was all that 
the applicable regulatory provisions of 38 C.F.R. §§ 4.1, 
4.2, 4.10, require.  Martinak v. Nicholson, 21 Vet. App. 447, 
445 (2007).  Therefore, the information contained in these VA 
reports provide information that speaks directly to the 
Veteran's history and subjective complaints, objective 
findings found on evaluation, and diagnostic assessment; and 
as such, the November 2005 and March 2007 VA reports 
represent thorough examinations of the Veteran.  See 
38 C.F.R. §§  3.159(c) (4), 3.326 (2009).  Accordingly, for 
the reasons discussed above, these VA examination reports are 
adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (affirming that a medical opinion is adequate 
if it provides sufficient detail so that the Board can 
perform a fully informed evaluation of the claim).  There is 
no indication that there exists any additional evidence which 
has a bearing on the issue decided below which has not been 
obtained. 


II. Analysis

The Veteran contends that the 100 percent evaluation 
initially assigned for his bilateral hearing loss should be 
restored.  Specifically, he maintains that his bilateral 
hearing impairment has not improved, and that a hearing aid 
does not help, as he cannot "hear on a telephone or 
anything."  

When reducing a Veteran's disability evaluation, the RO must 
comply with the procedural requirements set forth in 
38 C.F.R. § 3.105(e).  Section 3.105(e) specifically provides 
that where reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance is to be prepared setting forth 
all material facts and reasons.  Id.  The RO must then advise 
the Veteran of the proposed rating and give the Veteran 60 
days to present additional evidence showing that compensation 
should be continued at the present evaluation level.  If 
additional evidence is not received within the 60 day period, 
the RO is to take final action and the award is to be reduced 
or discontinued effective the last day of the month in a 60-
day period from the date of notice to the beneficiary of the 
final rating action expires.  Id.

By a rating decision dated in February 2006, the RO proposed 
to reduce the disability rating for the Veteran's bilateral 
hearing loss from 100 percent to 40 percent disabling, and 
the Veteran was advised of the same.  Within the 60-day 
period, the Veteran submitted a statement asking for 
reconsideration and explaining that his hearing loss had not 
improved.  The RO took final rating action in August 2006, 
reducing the Veteran's rating to 40 percent, effective 
November 1, 2006.  Therefore, the record establishes that the 
RO complied with all procedural requirements set forth in 
38 C.F.R. § 3.105(e).

Under applicable criteria, an examination for hearing 
impairment must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a pure tone audiometry test.  Hearing 
tests will be conducted without hearing aids, and the results 
of the above-described testing are charted on Table VI and 
Table VII.  See 38 C.F.R. § 4.85.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2009).  Separate diagnostic codes identify the various 
disabilities. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
rating is assigned if the disability more nearly approximates 
the criteria for the higher rating; otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
separate ratings may be assigned for separate periods of time 
based on the facts found.  This practice is known as "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

Evaluations for hearing loss are determined in accordance 
with the findings obtained on audiometric evaluations.  The 
ratings for hearing impairment range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability from hearing impairment, 
the rating schedule establishes eleven auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic 
Code 6100.  See also Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).

Exceptional patterns of hearing impairment are evaluated, as 
follows:

(a) When the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 hertz) 
is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  Each ear will be 
evaluated separately.

(b) When the pure tone threshold is 30 decibels or less 
at 1000 hertz, and 70 decibels or more at 2000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI 
or Table VIA, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher 
Roman numeral.  Each ear will be evaluated separately.

38 C.F.R. § 4.86.

In considering the reduction of the Veteran's 100 percent 
schedular rating for bilateral hearing loss, there are 
special protections afforded by 38 C.F.R. §§ 3.343 and 3.344.  
With respect to 38 C.F.R. § 3.344, subsections (a) and (b) of 
that provision should be applied in reduction cases involving 
an evaluation that continued at the same level for five years 
or more, and subsection (c) should be applied in cases where 
the RO reduces an evaluation that was in effect for less than 
five years.  In this case, the Veteran's 100 percent rating 
for bilateral hearing loss was in effect from July 2004 to 
November 2006, a period of one year and five months.  Because 
the rating was not in effect for the threshold five year 
period required by 38 C.F.R. § 3.344(c), the Veteran is not 
entitled to the special rating protections afforded by 
subsections (a) and (b) of that provision.  Pursuant to 
38 C.F.R. § 3.344 (c), reexaminations disclosing improvement 
of a condition warrant a reduction in the evaluation assigned 
the condition.  However, with respect to the special 
protections for total disability ratings set forth in 
38 C.F.R. § 3.343, subsection (a) of that provision applies 
in this case where the Veteran's 100 percent rating had been 
based on the severity of the rated condition.  Accordingly, 
pursuant to 38 C.F.R. § 3.343(a), the 100 percent schedular 
rating will not be reduced without examination showing 
"material improvement" in the Veteran's condition.

In reviewing the propriety of the reduction, the Board 
observes that the RO granted the Veteran's claim of service 
connection for bilateral hearing loss in a December 2004 
rating decision, rated at 100 percent disabling, effective 
from July 28, 2004.  This determination was based on service 
department records and September 2004 VA audiological and ear 
disease examinations, which showed that the Veteran was found 
to have sensorineural hearing loss with an initial onset due 
to military noise exposure (one year of combat in Vietnam).  
His initial disability rating was based on the results of the 
September 2004 VA audiological examination.  On audiometric 
testing, pure tone thresholds, in decibels, were reported as 
follows:





HERTZ



1000
2000
3000
4000
Avg.
RIGHT
35
65
80
90
67.50
LEFT
40
75
80
80
68.75

The examiner specifically noted that the Veteran was not 
feeling well the day of the examination and had cried during 
the case history portion of the examination.  Speech 
audiometry revealed speech recognition ability of 0 in the 
right ear and of 4 in the left ear.  The diagnoses included 
mild to profound sensorineural hearing loss above 500 hertz 
in both ears.  The examiner indicated that word recognition 
scores were extremely poor bilaterally, even though 
tympanometry was indicative of normal middle ear functioning, 
bilaterally.  A trial of hearing aids (for very poor word 
recognition), wearing hearing protection in noise, and a re-
check as needed was recommended.

A VA ear disease examination performed a week later, in 
September 2004, revealed normal auricles and external canals 
with a small amount of wax present.  No edema, scaling or 
discharge was found.  The Veteran's tympanic membranes were 
intact and appeared normal.   The mastoids showed no 
discharge or tenderness.  There was no active ear disease (to 
include Meniere's disease) present nor evidence of infections 
of the middle ear.  The examiner opined that the Veteran's 
symptoms of tinnitus and vertigo were associated with his 
decreased hearing.

Applying the criteria for evaluating hearing loss to the 
findings of the September 2004 VA audiometric evaluation 
results in numeric designations of Level XI hearing 
impairment in both ears, based on application of the 
audiometric findings to Table VI.  Exceptional hearing 
impairment was not shown.  As a result, the RO determined 
that the degree of disability contemplated by Level XI 
hearing in each ear met the criteria for a 100 percent 
schedular rating, under 38 C.F.R. § 4.85 (Tables VI and VII) 
Diagnostic Code 6100, for service-connected bilateral hearing 
loss.  

In an August 2006 rating decision, the subject of this 
appeal, the RO reduced the schedular disability rating for 
the Veteran's bilateral hearing loss from 100 percent to 
40 percent, effective from November 1, 2006.

A review of the evidence of record, at the time of the 
initial 100 percent rating award and subsequent to the 
September 2004 VA examinations, discloses that the Veteran 
has undergone at least three additional audiometric 
examinations to include one private examination that occurred 
in September 2006, and two VA examinations that occurred in 
November 2005 and March 2007.

During a September 2006 private hearing evaluation, the 
Veteran denied any type of ear surgery or deformity of the 
ear.  He also denied sudden or rapid hearing loss in the past 
90 days, hearing loss in one ear in the last 90 days, seeing 
a doctor for ear wax removal, or drainage from either ear in 
the past 90 days.  In assessing the relevant clinical 
evidence of record, the Board acknowledges that the Veteran 
provided copies of a private audiological examination 
performed in September 2006, the graphical results (based on 
a mechanical application of the audiogram "key" to the 
graphical representations contained in that reports) are 
nearly identical to those of the November 2005 VA 
examination.  Speech audiometry revealed speech recognition 
ability of 64 in the right ear and 28 in the left ear.  The 
results of the September 2006 private audiogram were in 
graphical form and were not numerically interpreted.  As 
such, the Board may not consider the results of that 
audiogram report.  See Kelly v. Brown, 7 Vet. App. 471, 474 
(1995) (the Board may not interpret graphical representations 
of audiometric data).  However, the November 2005 and March 
2007 VA examinations, which are in accord with § 4.85(a) and 
were performed by the same examiner, fully describe the 
functional effects caused by the Veteran's hearing 
disability, and adequately reveal the current state of the 
Veteran's bilateral hearing loss, as well as at the time of 
the rating reduction, have been given ample consideration.  
See Martinak v. Nicholson, 21 Vet. App. at 455 (2007).

During a November 2005 VA audiological examination, the 
Veteran's medical history was the same as that given in 
September 2004, with listening in background noise giving him 
the greatest difficulty.  At the previous examination, he 
reported very sore ears and canals that swelled together, 
along with balance problems.  On audiometric testing, pure 
tone thresholds, in decibels, were reported as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
25
50
60
65
50.00
LEFT
35
85
75
80
68.75

The examiner specifically noted that the Veteran has narrow 
canals and, therefore, hollow probe tips were placed in his 
ear canals to guard against ear canal collapse.  Speech 
audiometry revealed speech recognition ability of 68 in the 
right ear and of 40 in the left ear.  The examiner indicated 
that word recognition scores were poor bilaterally, but 
better than the September 2004 examination.  Impedance 
results indicated normal middle ear functioning, bilaterally.  
Binaural amplification and audiograms and hearing protection 
devices as needed.  The diagnoses included moderate to 
moderately severe sensorineural hearing loss above 1500 hertz 
in the right ear and mild to severe sensorineural hearing 
loss above 500 hertz in the left ear.

During a March 2007VA audiological examination, the Veteran's 
medical history was the same as that given in September 2004.  
On audiometric testing, pure tone thresholds, in decibels, 
were reported as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
25
40
55
65
46.25
LEFT
40
65
70
75
62.50

The examiner specifically noted that insert earphones were 
used due to the Veteran's narrow ear canals.  Speech 
audiometry revealed speech recognition ability of 76 in the 
right ear and of 56 in the left ear.  The examiner indicated 
that word recognition scores were fair in the right ear and 
poor in the left ear.  Impedance results indicated normal 
middle ear functioning, bilaterally.  The diagnoses and 
recommendations were the same as those in November 2005.  

VA outpatient treatment records do not include any additional 
audiometric testing results, but reflect that the Veteran 
declined referral to audiology for hearing aids in May 2005, 
September 2005, January 2006, and June 2007.

Applying the criteria for evaluating hearing loss to the 
findings of the November 2005 VA audiometric evaluation 
results in designation of no more than Level IX hearing 
impairment in the left ear and no more than Level V in the 
right ear based on application of the reported findings to 
Tables VI and VII; while the March 2007 VA audiometric 
evaluation results in designation of no more than Level VII 
impairment in the left ear and no more than Level III in the 
right ear based on application of the reported findings to 
Tables VI and VII.  These findings warrant only 40 and 20 
percent ratings, respectively, under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  The Board (like the RO) has no 
discretion in this matter and must predicate its 
determination on the basis of the results of the audiological 
studies of record.  See Lendenmann, 3 Vet. App. at 349.

Given the overall audiometric findings shown in November 2005 
and March 2007, when compared with those of September 2004, 
such findings provide more than an adequate basis on which 
the reduction may be justified.  These examinations (November 
2005 and March 2007) are at least as full and complete as the 
examination (September 2004) on which the 100 percent 
evaluation was based.  In this instance, the reduction was 
only effectuated after the VA audiometric findings in 
November 2005 showed that the Veteran's hearing acuity 
underwent an actual change reflecting material improvement in 
the Veteran's condition, which was confirmed by reexamination 
in March 2007, and which was consistent with no more than a 
40 percent rating under the applicable criteria of 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100.  See Brown v. Brown, 5 
Vet. App. 413, 421 (1993).  The VA audiometric findings of 
November 2005 and March 2007 reveal no exceptional pattern of 
hearing impairment in either ear.  Accordingly, these 
examination reports as a whole reflected material improvement 
in the Veteran's bilateral hearing loss.  As a result, the 
Board determines that the preponderance of the evidence of 
record demonstrates that the reduction of the Veteran's 
rating from 100 percent to 40 percent is proper.

In making this determination, the Board recognizes that this 
appeal is being disposed of in a manner that differs from 
that used by the RO.  However, the Board submits that, even 
if the RO had provided an adequate discussion of 38 C.F.R. 
§§ 3.343(a) and 3.344, there is simply no way as a matter of 
law that the Veteran could prevail.  Based on a review of the 
information of record, the Veteran's 100 percent rating for 
bilateral hearing loss was in effect for less than five 
years.  Further, it is clear from the evidence on file that 
the Veteran's hearing acuity did undergo an actual change 
based on the clinical data derived from thorough examination, 
which reflected material improvement in the Veteran's 
condition, before the reduction in rating was instituted.  
For these reasons, the record evidence shows that the 
provisions of 38 C.F.R. §§ 3.343(a) and 3.344 afford the 
Veteran no protection for his 100 percent rating.  Therefore, 
under these circumstances, there is no prejudice to the 
Veteran if it is clear from the record that he would have 
been unsuccessful irrespective of the error.  38 U.S.C.A. 
§ 7261(b) (West 2002).


ORDER

The reduction in the disability rating to 40 percent for 
bilateral hearing loss, by the August 2006 rating decision, 
is proper; and restoration of a 100 percent rating for such 
disability is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


